October 24, 2014 Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 Re: AtheroNova Inc. Registration Statement on Form S-1 File No. 333-194645 VIA EDGAR Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations of the U.S. Securities and Exchange Commission under the Securities Act of 1933, as amended, Aegis Capital Corp, and Merriman Capital Inc. as underwriters, hereby request acceleration of the effective date of the above-referenced Registration Statement so that it will become effective at 5:00 p.m., Washington D.C. time, on October 27, 2014, or as soon thereafter as practicable. This letter and request for acceleration of effectiveness of the Registration Statement supersedes our acceleration request filed with the Commission on October 21, 2014 that had previously requested acceleration for October 23, 2014. The undersigned confirms that it has complied with and will continue to comply with, and it has been informed or will be informed by participating dealers that they have complied with or will comply with, Rule 15c2-8 promulgated under the Securities Exchange Act of 1934, as amended, in connection with the above-referenced issue. [Signature Page Follows] AEGIS CAPITAL CORP By: /s/ David Bocchi Name: David Bocchi Title: Head of Investment Banking MERRIMAN CAPITAL INC. By: /s/ Jon Merriman Name: Jon Merriman Title: CEO
